              Case 18-27590                                     Doc 38-3                Filed 07/18/19 Entered 07/18/19 12:46:20                                                          Desc Pay
                                                                                            History Page 1 of 1

                                                  Motion For Relief Information
                                                      Post-Petition Ledger
                       Vincent M. Ambrosia, Sr.
     Filed By:                                                                         Payment Changes
                          Karen A. Ambrosia
  Case Number:                 1827590              From Date       To Date           Total Amount        P&I Total   Escrow Total
   Filing Date:                10/01/18                                                  $0.00
                                                                                         $0.00
 Payments in POC:                                                                        $0.00
First Post Due Date:          11/1/2018                                                  $0.00
                                                                                         $0.00
                                                                                         $0.00
                                                                                         $0.00


                                                                  Post Petition                                                      Payment Applied    Additional Escrow   Fees/Costs/Corp   Payment       LSAM BR Suspense
       Date               Amount Received           Applied To                    Post Suspense Balance   Comments
                                                                  Amount Due                                                         (P&I and Escrow)       Applied             Applied       Suspense          Balance
                                                                                         $0.00                                                                                                   $0.00           $0.00
     10/31/18                 $1,925.88                                                $1,925.88                                                                                               $1,925.88       $1,925.88
     12/14/18                 $2,150.00             11/01/18       $2,510.11           $1,565.77                                                                                               $2,150.00       $4,075.88
     01/28/19                 $2,535.00             12/01/18       $2,510.11           $1,590.66                                                                                               $2,535.00       $6,610.88
     01/30/19                                                                          $1,590.66                                        $2,535.27                                             ($2,535.27)      $4,075.61
     03/20/19                                                                          $1,590.66                                        $2,535.27                                             ($2,535.27)      $1,540.34
     03/20/19                                                                          $1,590.66                                                                                                 $0.00         $1,540.34
     03/20/19                 $2,535.00             01/01/19       $2,510.11           $1,615.55                                                                                               $2,535.00       $4,075.34
     03/21/19                                                                          $1,615.55                                        $2,535.27                                             ($2,535.27)      $1,540.07
     06/13/19                  $500.00                                                 $2,115.55                                                                                                $500.00        $2,040.07
     06/20/19                  $500.00                                                 $2,615.55                                                                                                $500.00        $2,540.07
     06/25/19                  $500.00                                                 $3,115.55                                                                                                $500.00        $3,040.07
     06/26/19                                       02/01/19       $2,510.11            $605.44                                         $2,535.27                                             ($2,535.27)       $504.80
     06/28/19                  $500.00                                                 $1,105.44                                                                                                $500.00        $1,004.80
     07/05/19                  $500.00                                                 $1,605.44                                                                                                $500.00        $1,504.80
     07/11/19                  $100.00                                                 $1,705.44                                                                                                $100.00        $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
                                                                                       $1,705.44                                                                                                 $0.00         $1,604.80
